Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 8-9, 11-14, 16-17, and 19-20 are currently pending and have been examined.
Claims 1-3, 5, 8-9, 11-14, 16-17, and 19-20 are allowed.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 25 February 2019.

Objections and Formal Matters
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both Data Analysis System (Fig. 1) and Data Monitoring System (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings filed on 25 February 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Allowable Subject Matter
Claims 1-3, 5, 8-9, 11-14, 16-17, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
 Claims 1-3, 5, 8-9, 11-14, 16-17 and 19-20 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system or a method and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part training a machine learning system by a training set including the first information and the second information to identify a negative treatment and applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing the one or more medical treatments for the first disease. The generation and use of said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 11, and 16 specifically requiring wherein the one or more first data sources related to the negative outcomes include … legal court cases related to the negative outcomes of the one or more medical treatments and training a machine learning system by a training set including the first information … to identify a negative treatment is free of the art.

Athey et al. (US Patent App No 2018/0330824)[hereinafter Athey];
IBM Watson Demo Oncology Diagnosis and Treatment 8 min, YouTube IBMIndiaSS Channel (posted Jan. 6, 2014)[hereinafter Watson];
Suresh-Kumar Venkata Vishnubhatla et al. (US Patent App No 2012/0303388)[hereinafter Vishnubhatla].
Neither Athey, Watson, nor Vishnubhatla teaches on utilizing legal court cases related to negative treatment outcomes for use in a machine learning model. While Athey teaches on the training data including patient's law enforcement experiences/criminal record data (treated as synonymous to legal court cases (Athey in the Detailed Description in ¶ 0145 and ¶ 0175), Athey fails to consider legal cases involving negative treatment outcomes. While Watson teaches on utilizing a plurality of sources for learning material for a machine learning system for assessing the risk classification of the proposed treatment (01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description), Watson fails to teach on learning from legal outcomes related to negative treatment outcomes. While Vishnubhatla teaches on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease (Detailed Description in ¶ 0368-369, ¶ 0084, and ¶ 0099), Vishnubhatla fails to teach on the sources including legal holdings related to negative treatment outcomes. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Therefore independent claims 1, 13, and 19 and dependent claims 2-3, 5, 8-9, 11-12, 14, 16-17, and 20  are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626